                                                                                            FILED
                                                                                   2020 Jan-15 AM 10:42
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

SHANKAR PAUDEL,                            )
                                           )
       Petitioner,                         )
                                           )
v.                                         )   Case No.: 4:19-cv-01370-CLM-SGC
                                           )
WILLIAM BARR, et al.,                      )
                                           )
       Respondents.                        )

                          MEMORANDUM OPINION

      On December 5, 2019, the magistrate judge entered a Report and

Recommendation (doc. 11), recommending this petition for writ of habeas corpus

brought pursuant to 28 U.S.C. § 2241 be dismissed as moot. Although the parties

were advised of their right to file specific written objections within fourteen (14)

days, no objections have been received by the court.

      After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report and ACCEPTS the magistrate judge’s

recommendation. In accordance with the recommendation, the courts finds the

respondents’ motion to dismiss (doc. 10) is due to be GRANTED and this § 2241

petition is due to be DISMISSED AS MOOT.

      A separate order will be entered.
DONE this 15th day of January, 2020.



                           _________________________________
                           COREY L. MAZE
                           UNITED STATES DISTRICT JUDGE




                                2
